JENNINGS, J.
The allegation sought to be expunged goes to the heart of the defense. This motion is limited in scope, its use is not encouraged and it should be applied only when the defect is plain.
Whitney vs. Cady, 71 Conn. 166, 171.
Bitello vs. Lipson, 80 Conn. 497, 503.
Donovan vs. Davis, 85 Conn. 394, 398.
Warner vs. Railroad, 86 Conn. 561, 566.
*357The citations from Nims on Unfair Competition seem to indicate that the defense attacked would be good even on demurrer. See pages 825, 826, 977-981.
The motion is denied.